EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xavier Pillai on 2/1/21.

The application has been amended as follows: 


15.	(Currently Amended)  A method for producing electroplated components, in which 
a)	an edge layer of a component to be coated is subjected to a mechanical treatment, in which the edge layer is deformed at least in portions, consequently the structure of the edge layer being modified at least in portions and, in the modified portions of the edge layer, hydrogen traps being produced, and 
b)	at least on a part of the surface of the mechanically treated edge layer of the component to be coated, a coating is electrodeposited, hydrogen being released during the electrodeposition which penetrates into the mechanically treated edge layer at least partially, 
the hydrogen traps produced in the modified portions of the edge layer essentially binding the totality of the hydrogen penetrating into the mechanically treated edge layer during the electrodeposition in step b);
wherein it is determined or estimated before step a) what volume of hydrogen will penetrate into the mechanically treated edge layer during the electrodeposition in step b), and 
the mechanical treatment in step a) is effected such that the total volume of the hydrogen traps produced in the modified portions of the edge layer is greater than or equal to the volume of hydrogen determined or estimated before step a). 
16.	(Canceled)
17.	(Currently Amended)  The method according to claim 15, wherein the mechanical treatment in step a) is effected by shot peening, 
18.	(Previously Presented)  The method according to claim 15, wherein the component to be coated comprises a crystalline material.
19.	(Previously Presented)  The method according to claim 18, wherein the crystalline material is selected from the group consisting of metals, semimetals, ceramics and mixtures thereof. 
20.	(Previously Presented)  The method according to claim 15, wherein the coating is a coating made of a metal or of a metal alloy, the metal and/or the metal alloy being selected from the group consisting of gold, silver, iron, chromium, nickel, copper, cadmium, palladium, zinc, and mixtures and alloys thereof.  
21.	(Previously Presented)  The method according to claim 15, wherein, during the mechanical treatment in step a), the structure of the edge layer is modified, at least in portions, to a depth of more than 0.01 mm, and hydrogen traps are produced in the modified portions of the edge layer.  
22.	(Previously Presented)  The method according to claim 15, wherein it is determined or estimated, before step a), to what depth the hydrogen will penetrate into the mechanically treated edge layer during the electrodeposition in step b), and the 
23.	(Previously Presented)  The method according to claim 22, wherein the determination of the depth is effected before step a) by the surface of the edge layer of a further component which consists of the same material as the component to be coated, being provided with an electroplating, at least in portions, which consists of the same material as the electroplating in step b) and, directly thereafter, by the depth course of the hydrogen content in the edge layer being analysed.
24.	(Previously Presented)  The method according to claim 15, wherein, after step a) and before step b), a chemical pre-treatment of the surface of the component to be coated is implemented, 
the chemical pre-treatment of the surface of the component to be coated being selected from the group consisting of de-greasing the surface, etching the surface, pickling the surface, activating the surface and a combination thereof.
25 - 29. (Canceled)  
30.	(New) A method for producing electroplated components, in which 
a)	an edge layer of a component to be coated is subjected to a mechanical treatment, in which the edge layer is deformed at least in portions, consequently the structure of the edge layer being modified at least in portions and, in the modified portions of the edge layer, hydrogen traps being produced, and 
b)	at least on a part of the surface of the mechanically treated edge layer of the component to be coated, a coating is electrodeposited, hydrogen being released during the electrodeposition which penetrates into the mechanically treated edge layer at least partially, 
the hydrogen traps produced in the modified portions of the edge layer essentially binding the totality of the hydrogen penetrating into the mechanically treated edge layer during the electrodeposition in step b);

31.	(New)  The method according to claim 30, wherein the determination of the depth is effected before step a) by the surface of the edge layer of a further component which consists of the same material as the component to be coated, being provided with an electroplating, at least in portions, which consists of the same material as the electroplating in step b) and, directly thereafter, by the depth course of the hydrogen content in the edge layer being analysed.
32.	(New)  The method according to claim 30, wherein the mechanical treatment in step a) is effected by shot peening, by rolling, by hammering, by material-removing machining, or by a combination thereof. 
33.	(New)  The method according to claim 30, wherein the component to be coated comprises a crystalline material.
34.	(New)  The method according to claim 33, wherein the crystalline material is selected from the group consisting of metals, semimetals, ceramics and mixtures thereof. 
35.	(New)  The method according to claim 30, wherein the coating is a coating made of a metal or of a metal alloy, the metal and/or the metal alloy being selected from the group consisting of gold, silver, iron, chromium, nickel, copper, cadmium, palladium, zinc, and mixtures and alloys thereof.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The incorporation of a determining/estimating step prior to the mechanical treatment of the 
The closest art is US 2015/0337406 of Muhr et al and US 2016/0122889 of Muhr et al. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794